 1 MCGREGOR W. SCOTT
   United States Attorney
 2 THOMAS M. NEWMAN
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00061-DAD

10          Plaintiff,                                   STIPULATION TO CONTINUE SENTENCING
                                                         HEARING
11                          v.

12   RAUL BENJAMIN GUTIERREZ,

13          Defendants.

14

15
            Plaintiff, United States of America, by and through its counsel of record, the United States
16
     Attorney for the Eastern District of California, and defendant, RAUL BENJAMIN GUTIERREZ, by and
17
     through his counsel, hereby agree and stipulate to continue sentencing in this matter until May 6, 2020,
18
     at 10:00 am.
19

20
            1. This matter was charged by indictment on March 28, 2019.
21
            2. The parties filed a written plea agreement on May 12, 2019, and the defendant changed his
22
                plea pursuant to that agreement on July 8, 2019, Dkt. No. 25.
23
            3. Sentencing is currently set for February 3, 2020. At this time, the U.S. Probation Officer is
24
                preparing the Pre-Sentence Investigation Report and the government is waiting for additional
25
                information to supply to probation, including laboratory reports, which will assist the parties
26
                in their sentencing recommendation.
27

28

                                                         1
30
 1          4. The parties further represent that the defendant remains out of custody and subject to

 2               modified conditions. The defendant has had no issues while on pretrial release. The parties

 3               expect that this delay will permit the parties to submit additional records to the U.S.

 4               Probation Office and to permit the defendant to reside with an ill family member. For that

 5               reason, the parties stipulate to continue sentencing until May 18, 2020, at 10 am.

 6

 7          IT IS SO STIPULATED.

 8
      Dated: December 6, 2019                                   MCGREGOR W. SCOTT
 9                                                              United States Attorney
10
                                                          By: /s/ THOMAS NEWMAN
11                                                            THOMAS NEWMAN
12                                                            Assistant United States Attorney

13
     DATED: December 6, 2019                        By:      /s/ Charles J. Lee
14                                                           CHARLES J. LEE
                                                             Assistant Federal Defender
15                                                           Attorneys for Defendant
                                                             RAUL BENJAMIN GUTIERREZ
16

17
                                                      ORDER
18
            IT IS ORDERED that sentencing in this matter is continued from February 3, 2020, to May 18,
19
     2020, at 10 am.
20

21 IT IS SO ORDERED.

22      Dated:     December 6, 2019
                                                          UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28

                                                            2
30
